IN THE SUPREME COURT OF THE STATE OF NEVADA


                        5550 PAINTED MIRAGE RD., LLC, A                       No. 83413
                        LIMITED NEVADA LIABILITY
                        COMPANY,
                                          Appellant,                                 FILED
                                      vs.
                        TRAVELERS PROPERTY CASUALTY                                  SEP 1 3 2022
                        COMPANY OF AMERICA, A                                      ELIZABETH A. BROWN
                                                                                CLERKgF SUPREME COURT
                        MINNESOTA CORPORATION,                                 BY.
                                                                                     DEPUTY CLERK
                                          Res • ondent.

                                            ORDER DISMISSING APPEAL

                                   On September 7, 2022, respondent filed a motion to disrniss this
                       appeal. Appellant has filed a response to the motion to dismiss wherein it
                       requests that this appeal be voluntarily dismissed. Appellant's request for
                       a voluntary dismissal of this appeal is granted. This appeal is dismissed.
                                   It is so ORDERED.1




                       cc:   Hon. Veronica Barisich, District Judge
                             Kathleen M. Paustian, Settlement Judge
                             Law Office of Mitchell Stipp
                             Clyde & Co US LLP/Las Vegas
                             Eighth District Court Clerk




                             1Appellant'smotion for an extension of time to file the opening brief
                       and appendix, and respondent's motion to dismiss this appeal are denied as
SUPREME COURT
                       moot.
     OF
   NEVADA

            -afigfr-
(0) 194TA
                                                                                               -?g